PER CURIAM.
Mark Robinson appeals the district court’s order dismissing without prejudice his civil rights action filed under 42 U.S.C.A. § 1983 (West Supp.2001), for failure to state a claim upon which relief may be granted. Because the dismissal was without prejudice, Robinson may refile his complaint alleging sufficient facts to state a claim for § 1983 relief. Accordingly, we dismiss the appeal for lack of jurisdiction because the order is not a final, appealable order. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). We dispense with *958oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.